Name: Commission Regulation (EC) No 2831/94 of 22 November 1994 amending for the second time Regulation (EC) No 1708/94 derogating from certain dates laid down for the determination and communication of reference quantities for 1995
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade;  economic geography;  information and information processing
 Date Published: nan

 Avis juridique important|31994R2831Commission Regulation (EC) No 2831/94 of 22 November 1994 amending for the second time Regulation (EC) No 1708/94 derogating from certain dates laid down for the determination and communication of reference quantities for 1995 Official Journal L 300 , 23/11/1994 P. 0002 - 0002 Finnish special edition: Chapter 3 Volume 63 P. 0023 Swedish special edition: Chapter 3 Volume 63 P. 0023 COMMISSION REGULATION (EC) No 2831/94 of 22 November 1994 amending for the second time Regulation (EC) No 1708/94 derogating from certain dates laid down for the determination and communication of reference quantities for 1995THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas (1), as amended by Commission Regulation (EC) No 3518/93 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EC) No 1708/94 (3), as amended by Regulation (EC) No 2563/94 (4), by derogation from Commission Regulation (EEC) No 1442/93 (5), as last amended by Regulation (EC) No 2444/94 (6), for administrative reasons, extends the deadlines for the determination and communication to operators of the reference quantities allocated to them for 1995; whereas information in addition to that sent by the Member States and additional checks on operators are required; whereas, therefore, the date laid down for the communication to each Category A and/or B operator of the quantity allocated to him for 1995 should be put back again; Whereas, in order to meet the deadlines, the measure should enter into force on the day of publication; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION: Article 1 In the fourth indent of Article 2 of Regulation (EC) No 1708/94 '18 November' is hereby replaced by '30 November 1994'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 47, 25. 2. 1993, p. 1. (2) OJ No L 320, 22. 12. 1993, p. 15. (3) OJ No L 180, 14. 7. 1994, p. 21. (4) OJ No L 272, 22. 10. 1994, p. 13. (5) OJ No L 142, 12. 6. 1993, p. 6. (6) OJ No L 261, 11. 10. 1994, p. 3.